Exhibit 10.2






RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this "Agreement"), is entered into as of
the Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the "Company").


WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2017 Long Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and Grantee has been selected by the board of directors of the
Company (the “Board”) or the compensation committee of the Board (the
“Committee”) or any authorized delegate to receive an Award of Stock Units (the
“Award”) under the Plan and as set forth in this Agreement;
NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
1.Definitions. The following terms used in this Agreement shall have the
meanings set forth in this Section 1:


(a)“Cause” shall mean any of the following: (1) Grantee has failed or refused to
substantially perform Grantee’s duties, responsibilities, or authorities (other
than any such refusal or failure resulting from Grantee’s Disability); (2) any
commission by or indictment of Grantee of a felony or other crime of moral
turpitude; (3) Grantee has engaged in material misconduct in the course and
scope of Grantee’s Service with the Company, including, but not limited to,
gross incompetence, disloyalty, disorderly conduct, insubordination, harassment
of employees, other members of the Board or third parties, chronic abuse of
alcohol or unprescribed controlled substances, improper disclosure of
confidential information, chronic and unexcused absenteeism, improper
appropriation of a corporate opportunity or any other material violation of the
Company’s personnel policies, rules or codes of conduct or any fiduciary duty
owed to the Company or its Affiliates, or any applicable law or regulation to
which the Company or its Affiliates are subject; (4) Grantee has committed any
act of fraud, embezzlement, theft, dishonesty, misrepresentation or
falsification of records; (5) Grantee has engaged in any act or omission that is
likely to materially damage the Company’s business, including, without
limitation, damages to the Company’s reputation; or (6) any conflict of interest
that renders Grantee unable to fulfill his duties as a member of the Board.


(b) "Designated Beneficiary" means the beneficiary or beneficiaries designated
by Grantee in a writing filed with the Company in the form attached hereto as
Exhibit A.


(c)"Disability" means that the Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


(d)"Grantee" means the member of the Board specified in the grant notice issued
by the Company on or about the Grant Date (the "Grant Notice").


(e)"Grant Date" means the date on which this Award was granted, as set forth in
the Grant Notice.


(f)"Restricted Stock Units" means time-based Stock Units (as defined in the
Plan) granted under this Agreement and subject to the terms of this Agreement
and the Plan.






--------------------------------------------------------------------------------



Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.
2.Award. Grantee is hereby granted a Restricted Stock Unit award covering the
number of Restricted Stock Units set forth in the Grant Notice.


3.Vesting. Except as set forth in Sections 4 and 5, the Restricted Stock Units
shall vest in accordance with the vesting schedule set forth in the Grant
Notice.


4.Termination of Services.


(a)Termination without Cause; Disability; Death. If Grantee’s Service on the
Board terminates due to (i) removal from the Board without Cause or (ii) death
or Disability, all unvested Restricted Stock Units shall vest in full upon such
termination.


(b)Termination for Cause; Resignation. If Grantee’s Service on the Board
terminates due to (i) removal from the Board for Cause or (ii) Grantee’s
resignation from the Board, all unvested Restricted Stock Units shall be
forfeited upon such termination.


5.Change in Control. In the event of a Change in Control, all unvested
Restricted Stock Units shall vest in full upon such Change in Control. If
Grantee resigns from the Board in connection with a Change in Control at the
request or direction of a Person (or its Affiliate) that is party to the
agreement pursuant to which such Change in Control is consummated, all unvested
Restricted Stock Units shall vest in full upon such Change in Control pursuant
to this Section 5 (i.e., such Restricted Stock Units shall not be forfeited
pursuant to Section 4(b)(ii)).


6.Payment. Payment in respect of vested Restricted Stock Units shall be made by
the Company as soon as administratively practicable (and in no event later than
30 days) after the earliest to occur of (a) the vesting date set forth in the
Grant Notice, (b) termination of Grantee’s Service on the Board or (c) a Change
in Control. The Company shall settle vested Restricted Stock Units by issuing
Grantee a number of shares of Stock equal to the number of vested Restricted
Stock Units.


7.No Stockholder Rights. Grantee shall have no voting, dividend, or other
stockholder rights in respect of the Restricted Stock Units granted hereunder.
Upon the issuance of shares of Stock as payment under this Agreement, Grantee
shall have all of the rights of a stockholder with respect to such shares of
Stock as of the date Grantee becomes the record owner of such shares.


8.Dividend Equivalent Right. Grantee shall be entitled to a Dividend Equivalent
Right entitling Grantee, with respect to each Restricted Stock Unit, to receive
a cash payment based on the regular cash dividends that would have been paid on
a share of Stock during the period between the Grant Date of the Restricted
Stock Units and the date the Restricted Stock Units are paid pursuant to Section
6. All amounts payable as a result of such Dividend Equivalent Right shall be
accumulated and paid to Grantee in cash on the date that payment is made in
respect of the related Restricted Stock Units in accordance with Section 6,
above.





--------------------------------------------------------------------------------



9.Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
Grantee or benefits distributable to Grantee under this Agreement have not been
exercised or distributed, respectively, at the time of Grantee’s death, such
rights shall be exercisable by the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of this Agreement and the Plan. If a deceased Grantee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive
Grantee, any rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee. If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.


10.Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board or the Committee,
and the Board or the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan. Any interpretation of the
Agreement by the Board or the Committee and any decision made by it with respect
to the Agreement is final and binding on all persons.


11.Plan Governs. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Board or the Committee from time to time
pursuant to the Plan.


12.Fractional Shares. In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount equal to
the fair market value of such fractional share.


13.Not An Employment Contract. The Award will not confer on Grantee any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Grantee’s Service at any time.


14.Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.


15.Amendment. This Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended by written agreement of Grantee and the
Company without the consent of any other person.


16.Section 409A. All amounts payable hereunder are intended to comply with the
requirements of Section 409A, and this Agreement shall be interpreted
accordingly. Notwithstanding anything else in this Agreement, if the Board
considers Grantee to be a "specified employee" under Section 409A at the time of
Grantee’s "separation from service" (as defined in Section 409A), and any amount
payable hereunder as a result of such "separation from service" is "deferred
compensation" subject to Section 409A, payment of such amount shall not be made
until the date that is six months after such "separation from service," except
to the extent that earlier payment would not result in Grantee’s incurring
interest or additional tax under Section 409A. If the Award includes a "series
of installment payments" (within the meaning of Section 1.409A-2(b)(2)(iii) of
the Treasury Regulations), Grantee’s right to the series of installment payments
shall be treated as a right to a series of separate payments and not as a right
to a single payment, and if the Award includes "dividend equivalents" (within
the meaning of Section 1.409A-3(e) of the Treasury Regulations), Grantee’s right
to the dividend equivalents shall be treated separately from the right to other
amounts under the Award.





--------------------------------------------------------------------------------



17.Electronic Acceptance. By logging into and accepting this Agreement through
Grantee’s account with the Company’s designated broker E*TRADE Securities LLC,
or such other broker as the Company may select, that is irrevocably appointed as
Grantee’s agent (the "Agent"), Grantee (a) understands, represents, acknowledges
and agrees to be bound by this Agreement as if Grantee had manually signed this
Agreement, (b) agrees that the Agent or its designee shall obtain and retain
custody of the shares of Stock issuable upon settlement of vested Restricted
Stock Units until such time as all withholding obligations have been satisfied,
and (c) represents and warrants that (i) Grantee has carefully reviewed this
Agreement and the Plan, (ii) Grantee is not subject to any legal, regulatory or
contractual restriction that would prevent the Agent from conducting sales and
does not have, and will not attempt to exercise, authority, influence or control
over any sales of Stock effected by the Agent and (iii) as of the date Grantee
accepts this Agreement, Grantee is not aware or in possession of any material,
nonpublic information with respect to the Company or its affiliates or any of
their respective securities. In the event that Grantee does not accept this
Agreement through the Agent’s online grant acceptance system within 90 days of
the Grant Date, the Company shall have the option, but not the obligation, to
cancel and revoke the Award represented by this Agreement, and the Award shall
be forfeited by Grantee without any further consideration.




























































































--------------------------------------------------------------------------------



Exhibit A
bceilogo1.jpg [bceilogo1.jpg]

Bonanza Creek Energy, Inc. 2017 Long Term Incentive Plan Beneficiary Designation

Primary Beneficiary
I hereby designate the following person or persons as primary Beneficiaries of
my Account under the Plan payable in the event of my death.

Name:Name:Social Security Number:Social Security Number:Address:Address:Date of
Birth:Date of Birth:Relationship to Participant:Relationship to
Participant:Percentage:Percentage:



The total of the percentages cannot exceed 100%. When more than one Beneficiary
is designated, and no percentage is specified, payment will be made in equal
shares to each surviving Beneficiary, or all to the last surviving Beneficiary.
Contingent Beneficiary
In the event that there is no living primary Beneficiary at my death, I hereby
designate the following person or persons as contingent Beneficiaries of my
Account:

Name:Name:Social Security Number:Social Security Number:Address:Address:Date of
Birth:Date of Birth:Relationship to Participant:Relationship to
Participant:Percentage:Percentage:



The total of the percentages cannot exceed 100%. When more than one Beneficiary
is designated, and no percentage is specified, payment will be made in equal
shares to each surviving Beneficiary, or all to the last surviving Beneficiary.
Participant Signature
I reserve the right to revoke or change any Beneficiary designation. I hereby
revoke all my prior designations (if any) of primary and contingent
Beneficiaries.

SignatureDATEPrint Name



Please return this form to Human Resources when you have completed it.

